DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 05-23-2014

Information Disclosure Statement
                The information disclosure statement filed 09/07/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 09/07/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2013/0112376 A1 to ZHAO et al. (ZHAO) combined with following reasons.

Re: Claim 1: 
ZHAO discloses:
A heat transfer device comprising a sleeve (See Figs. 1-5: ¶0033: sleeve 505,510), which forms an interior (See Figs. 1-5: interior accommodating the whole structure as shown in figure 5) in which a working medium (See Figs. 1-5: ¶0021-¶0022) and one vaporization element (See Figs. 1-5: ¶0021: 105) having, preferably knob-shaped, structural elements (See Figs. 1-5: ¶0022: 110), or multiple vaporization elements (See Figs. 1-5: ¶0021: 105)  having, preferably knob-shaped, structural elements (See Figs. 1-5: ¶0022: 110), for converting at least part of the working medium from the liquid to the gaseous state are contained (See Figs. 1-5: ¶0022: as described in ¶0020-¶0022), wherein the vaporization element (See Figs. 1-5: ¶0021: 105) or the vaporization elements (See Figs. 1-5: ¶0021: 105) has or have a porosity (See Figs. 1-5: ¶0021: ¶0022), and wherein the vaporization element (See Figs. 1-5: ¶0021: 105) is connected to the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510) or the vaporization elements (See Figs. 1-5: ¶0021: 105) are connected to the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510).
Although not explicitly disclose knob-shaped, however it would have been an obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the claimed apparatus whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV B.

	

Re: Claim 3: 
ZHAO discloses:
The heat transfer device (1) according to claim 1, wherein sections with different porosities (See Figs. 1-8:  interconnect wicks 305 may also be staggered in relation to themselves or be formed with differing heights) are formed (See Figs. 1-8: ¶0021: 105, 305) in the vaporization element (See Figs. 1-8: ¶0021: 105) or in the vaporization elements (See Figs. 1-8: ¶0021: 105).

Re: Claim 4: 
ZHAO discloses:
The heat transfer device (1) according to claim 1, wherein at least the structural elements (See Figs. 1-5: ¶0021: 110) of the vaporization element (See Figs. 1-5: ¶0021: 105) or the vaporization elements (See Figs. 1-5: ¶0021: 105) comprise a porosity of between 5% and 70%.
ZHAO discloses all the limitations of claim 1 including porosity, ZHAO is silent regarding claimed porosity range between 5% to 70%, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different percentage values of  porosity , since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 5: 
ZHAO discloses:
The heat transfer device (1) according to claim 1, ZHAO discloses all the limitations of claim 1, and wherein the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510) defines a volume, and that at some of this volume are occupied by the vaporization element (See Figs. 1-8: ¶0021: 105) or the vaporization elements (See Figs. 1-8: ¶0021: 105).
ZHAO discloses all the limitations of claim 1, including sleeve defining a volume  and a volume occupied by vaporization element, ZHAO is silent regarding claimed volume range of at least 15%, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different percentage values of  volumetric ratio between vaporization element and sleeve , since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 6: 
ZHAO discloses:
The heat transfer device (1) according to claim 1, ZHAO discloses all the limitations of claim 1, and wherein multiple different vaporization elements (See Figs. 1-8: ¶0021: 105) are arranged in the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510).

Re: Claim 7: 
ZHAO discloses:
 A method for producing a heat transfer device (1) comprising the steps:
providing a sleeve (See Figs. 1-8: ¶0033: sleeve 505,510);
providing one vaporization element (See Figs. 1-8: ¶0021: 105) with knob-shaped structural elements (See Figs. 1-8: ¶0021: 110) or multiple vaporization elements (See Figs. 1-8: ¶0021: 105) with knob-shaped structural elements (See Figs. 1-8: ¶0021: as shown)
filling a liquid into the sleeve (See Figs. 1-8: ¶0021-¶0022); and
pressure-tight closing (heat exchangers are typically pressure tight enclosures) and reduction of the pressure in the interior (See Figs. 1-5: interior accommodating the whole structure as shown in figures 5 and 8, and increase the capillary limit and resulting liquid pumping force between the condenser to evaporator regions which is reduced pressure region within sleeve 505,510 as described in ¶ ¶0029-¶0030) of the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510);
wherein the vaporization element (105) or the vaporization elements (See Figs. 1-8: ¶0021: 105) are connected to the sleeve (See Figs. 1-5: ¶0033: sleeve 505,510).
As regards increasing or decreasing the interior pressure, this is system dependent, since ZHAO discloses as vapor 540 escapes from the interior of the wicking walls, it is communicated to the condenser 520,due in part to a pressure gradient existing between the evaporator region and vapor-liquid boundary 535 (¶0033), and further Increasing particle diameter would result in a reduced capillary limit but would decrease vapor pressure drop between the condenser and evaporator regions thus allowing freer movement of vapor to the condenser (¶0030). It would have been therefore obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the pressure gradient depending on the system requirement by varying the size of particles.

Re: Claim 8 and 9: 
ZHAO discloses:
The method according to claim 7, wherein the vaporization element (4) or the vaporization elements (4) are produced having at least one predetermined breaking point (20), and claim 9. The method according to claim 7, wherein the vaporization element (4) or the vaporization elements (4) are produced powder-metallurgically or by means of 3D printing.
The claimed phrase claimed “wherein the vaporization element (4) or the vaporization elements (4) are produced having at least one predetermined breaking point (20)” as claimed in claim 8, and “wherein the vaporization element (4) or the vaporization elements (4) are produced powder-metallurgically or by means of 3D printing” as claimed in claim 9 are being treated as a product by process limitations, therefore the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is un-patentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (See MPEP §2113). 

Re: Claim 10: 
ZHAO discloses:
The method according to claim 7, wherein the vaporization element (4) or the vaporization elements (See Figs. 1-8: ¶0021: 105) is or are made of a powder comprising particles with a grain size of between 5 pm and 500 pm (See Figs.1-8: ¶0023-¶0024: sintered copper particles are used to form the latticed wick, they may have a diameter in the range of 10 microns to 100 microns i.e. 10 PM to 100 PM).

Allowable Subject Matter and Prior Art

Claim (s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest: “wherein the vaporization element on its side facing the sleeve comprises a layer with a smaller porosity as compared to the remaining vaporization element ”  as claimed in claim 2 in combination with limitations of base claim and intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 24, 2022